Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kester U.S. 2,481,931 in view of Lyssy U.S. 2018/0164451.
	Re clm 1, Kester discloses a split sleeve apparatus (5, Fig. 1) assembled to a shaft (11), comprising: a first arcuate portion (6) and a second arcuate portion (7) each having a partial cylindrical configuration and each having opposing circumferential ends, the first and second arcuate portions complementarily engaging one another to form a continuous cylinder having a longitudinal axis (shown in Fig. 1).
	Kester does not disclose the first arcuate portion and the second arcuate portion each having at least one finger extending circumferentially outward from each of the opposing circumferential ends; the at least one finger from each of the first and second arcuate portions complementarily engaging one another to form a continuous cylinder; at least one aperture extending longitudinally through the at least one finger of the opposing ends of each of the first and second arcuate portions; and a dowel rod extending through each of the at least one aperture for connecting the first and second arcuate portions to form the continuous cylinder.
	Lyssy teaches attaching a member to a shaft comprising the first arcuate portion (312, Fig. 5) and the second arcuate portion (322) each having at least one finger (506 and 502) extending circumferentially outward from each of the opposing circumferential ends; the at least one finger from each of the first and second arcuate portions complementarily engaging one another to form a continuous cylinder (as shown in Fig. 3 and 4); at least one aperture (508) extending longitudinally through the at least one finger of the opposing ends of each of the first and second arcuate portions; and a dowel rod (510) extending through each of the at least one aperture for connecting the first and second arcuate portions to form the continuous cylinder.
	Since both Kester and Lyssy disclose fastening means comprising affixing cylindrical halves together to form a whole, it would have been obvious to one of ordinary skill in the art to substitute the axial pinned means of Kester with any well-known fastening means such as the means of Lyssy and provide the first arcuate portion and the second arcuate portion each having at least one finger extending circumferentially outward from each of the opposing circumferential ends; the at least one finger from each of the first and second arcuate portions complementarily engaging one another to form a continuous cylinder; at least one aperture extending longitudinally through the at least one finger of the opposing ends of each of the first and second arcuate portions; and a dowel rod extending through each of the at least one aperture for connecting the first and second arcuate portions to form the continuous cylinder to achieve the predictable result of securely fastening two halves together to form a whole.
	Re clm 7, the improvement of Lyssy further discloses each dowel rod having an end extending beyond the first and second arcuate portions (510 sticks out at each end in Fig. 5). Kester further discloses the end of each dowel rod having circumferential recesses for engaging and handling the split sleeve apparatus (12, Fig. 6).
	Re clm 9, Kester further discloses the first and second arcuate portions each having a semi-cylindrical configuration (shown in Fig. 2 and 5).
	Re clm 18, Kester discloses a split sleeve apparatus (5, Fig. 1) assembled to a shaft (11), comprising: a first semi-cylindrical portion (6) and a second semi-cylindrical portion (7) each having circumferentially opposing ends; the first semi-cylindrical portion to the second semi-cylindrical portion to form the continuous cylinder (Fig. 2 and 5).
	Kester does not disclose a plurality of fingers extending circumferentially outward from the opposing ends of the first semi-cylindrical portion and the second semi-cylindrical portion; a plurality of recesses formed between the plurality of fingers wherein the plurality of fingers are complementarily received by the plurality of recesses to form a continuous cylinder; a plurality of apertures extending longitudinally through the plurality of fingers of the opposing ends of each of the first and second semi-cylindrical portions; and a dowel rod extending through each of the plurality of apertures.
	Lyssy teaches a plurality of fingers (502 and 506, Fig. 5) extending circumferentially outward from the opposing ends of the first semi-cylindrical portion and the second semi-cylindrical portion; a plurality of recesses (500 and 504) formed between the plurality of fingers wherein the plurality of fingers are complementarily received by the plurality of recesses to form a continuous cylinder; a plurality of apertures (508) extending longitudinally through the plurality of fingers of the opposing ends of each of the first and second semi-cylindrical portions; and a dowel rod (510) extending through each of the plurality of apertures.
	Since both Kester and Lyssy disclose fastening means comprising affixing cylindrical halves together to form a whole, it would have been obvious to one of ordinary skill in the art to substitute the axial pinned means of Kester with any well-known fastening means such as the means of Lyssy and provide a plurality of fingers extending circumferentially outward from the opposing ends of the first semi-cylindrical portion and the second semi-cylindrical portion; a plurality of recesses formed between the plurality of fingers wherein the plurality of fingers are complementarily received by the plurality of recesses to form a continuous cylinder; a plurality of apertures extending longitudinally through the plurality of fingers of the opposing ends of each of the first and second semi-cylindrical portions; and a dowel rod extending through each of the plurality of apertures to achieve the predictable result of securely fastening two halves together to form a whole.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kester U.S. 2,481,931 in view of Lyssy U.S. 2018/0164451 as applied to claims 1 and 18 above, and further in view of Seilheimer U.S. 2006/0257058.
Kester in view of Lyssy discloses all the claimed subject matter as described above.
Re clm 2-3 and 19, Kester is silent as to the material of the sleeve and does not disclose the first and second arcuate portions fabricated from a material having heat expansion characteristics that allow the material to expand when heated and to contract when cooled [clm 2], the material fabricated from a stainless steel [clm 3], and the first and second semi-cylindrical portions fabricated from a material having thermal expansion properties that allows the first and second semi-cylindrical portions to expand when heated and to contract when cooled.
Seilheimer teaches using stainless steel as a bearing sleeve material. ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the unknown material of Kester with that of stainless steel, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07. Stainless steel is known to have reduced corrosion compared to other steels as well as high strength. It is noted that stainless steel expands when heated and contracts when cooled.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kester U.S. 2,481,931 in view of Lyssy U.S. 2018/0164451 as applied to claims 1 and 18 above, and further in view of Penny GB2571754.
Kester in view of Lyssy discloses all the claimed subject matter as described above.
Re clm 4, the improvement of Lyssy further discloses each of the at least one finger having a rectangular, arcuate configuration (Fig. 4 and 5); and each of the opposing ends of the first and second arcuate portions having a corresponding recess for complementarily receiving each of the at least one finger (Fig. 5).
Lyssy does not disclose rounded corners formed on a free end of each of the at least on finger.
Penny teaches rounding sharp corners for the purpose of reducing the stress concentrations (page 4: lines 12-14).
It would have been obvious to one of ordinary skill in the art to modify the joint of Lyssy and provide rounded corners formed on a free end of each of the at least on finger for the purpose of reducing the stress concentrations.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kester U.S. 2,481,931 in view of Lyssy U.S. 2018/0164451 as applied to claims 1 and 18 above, and further in view of Wesstrom U.S. 2019/0145460.
	Kester in view of Lyssy discloses all the claimed subject matter as described above.
	Re clm 10 and 20, Kester does not disclose the first and second arcuate/semi-cylindrical portions being mirror images of each other.
	Wesstrom teaches forming a cylindrical member out of two elements such that the first and second arcuate/semi-cylindrical portions being mirror images of each other for the purpose of permitting fewer parts and helping to prevent improper assembly ([0023]).
	It would have been obvious to one of ordinary skill in the art to modify Kester and provide the first and second arcuate/semi-cylindrical portions being mirror images of each other for the purpose of permitting fewer parts and helping to prevent improper assembly.

Allowable Subject Matter
Claims 5-6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
	Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive.
	Applicant argues that “the sleeve in the subject Application is not intended to rotate or pivot, and therefore, the fingers extending form the sleeve portions matingly engage one another in a flush manner so as to prohibit any rotation of the sleeve portions relative to one another”.  The examiner notes that Applicant is arguing limitations and features not found in the claims.  There is no language the precludes the split sleeve elements from rotating relative to each other, nor is there any claimed engagement features that would prevent such rotation from occurring.
	Applicant further argues that Lyssy discloses a releaseable, reusable device for engaging as haft, however, the subject application discloses a permanent sleeve fitting over or abutting a shaft with an interference fit. The examiner notes that Applicant is arguing features not found in the claims.  
	Applicant further argues that Kester and Lyssy could not be combined to form an operable device that would satisfy the claims, however, this is inaccurate.  Kester discloses a means to attach two halves around a shaft via tangential pins, while Lyssy discloses a clam-shell type structure to perform the same feat.  The two references are solving the same problem, how to secure a device on a shaft without sliding the shaft through the center void. Applicant further argues that “one skilled in the art would not look to combine Kester and Lyssy to meet the objectives of the subject application, however, the objectives of the application are irrelevant.  Applicant continues to argue features and functionality that are not claimed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams U.S. 2010/0069167 discloses a split collar with fingers and pins.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656